Citation Nr: 1133446	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  08-20 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus, including as due to herbicide exposure in Korea.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1964 to December 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  No hearing was requested.

The Board remanded this issue to the agency of original jurisdiction (AOJ) for further development in July 2009.  As discussed below, the Board finds that the remand directives have been substantially completed and, therefore, a further remand is not required under Stegall v. West, 11 Vet. App. 268 (1998).  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The Veteran served in Korea, not in Vietnam, and the weight of the evidence does not establish exposure to herbicides during active service.

2.  The Veteran had no treatment or diagnosis of diabetes mellitus during service, or within one year after separation from service; and there is no competent evidence linking the current diabetes mellitus with service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have not been met on either a direct or presumptive basis, to include as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in January 2008, prior to the initial unfavorable rating decision, of the evidence and information necessary to substantiate his claims, the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  

With regard to the duty to assist, the Veteran's service treatment records and all identified, available post-service VA and private treatment records have been obtained and considered.  As directed in the prior remand, the AOJ obtained outstanding treatment records from the Knoxville VA facility, and requested the Veteran to identify any further outstanding treatment records in September 2009.  The Veteran did not identify any further outstanding records and, in an October 2009 statement, his daughter indicated that there was no change in the available evidence or identified providers.  In addition, the AOJ obtained records pertaining to the Veteran's disability benefits from the Social Security Administration (SSA), as directed in the prior remand.  Accordingly, there is no indication of any pertinent, outstanding medical records that are necessary to decide the claim.  

In addition, the Veteran was afforded a VA examination concerning his diabetes mellitus in November 2009.  As directed in the prior remand, the examiner expressed an opinion as to the approximate onset of the Veteran's disability, as well as whether it is related to his military service, to include claimed herbicide exposure in Korea.  Such opinions reflect review of the entire claims file and are supported by rationale, but the examiner stated that it was "possible" that the Veteran was exposed to herbicides during service and that, if he was, it was "possible" that this contributed to the development of diabetes mellitus.  As these phrases are speculative, the Board forwarded the entire claims file to a specialist with the Veterans' Health Administration (VHA) for an etiology opinion.  

In a January 2011 report, together with a May 2011 addendum report, the VHA specialist expressed an opinion as to whether the Veteran's diabetes mellitus was incurred or aggravated by service, to include as due to herbicide exposure or otherwise.  These opinions are accompanied by adequate rationale and reflect consideration of all evidence of record.  The Board notes that the VHA specialist also indicated that it was "possible" that the Veteran was exposed to herbicides during service, based on his subjective claims of exposure, and stated that it was impossible to determine whether there was actual exposure based on the course of his diabetes mellitus.  To the extent that this reflects an inability to express an opinion without resulting in speculation, the Board finds that it is based on consideration of all available and procurable evidence and, therefore, is adequate for adjudication purposes.  See Jones v. Shinseki, 23 Vet. App. 382, 389-91 (2010).  Moreover, neither the Veteran nor his representative has argued that the VA examination or the VHA specialist's opinions are inadequate in any way.  

This case was previously remanded to obtain any outstanding treatment records, records from the SSA, and for a VA examination with an etiology opinion.  For all of the above reasons, the Board finds that the remand directives have been substantially complied with and, therefore, a further remand is not required.  See D'Aries, 22 Vet. App. at 106.  In addition, under the circumstances of this case, another remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As discussed above, VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  Therefore, the Veteran will not be prejudiced by a decision on the merits of his claim at this time.

II. Analysis

The Veteran asserts that his currently diagnosed diabetes mellitus is due to exposure to herbicides during military service in Korea. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disability is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that it was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Generally, to establish direct service connection, there must be evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including diabetes mellitus, will be presumed to have been incurred in or aggravated by service if they manifest to a degree of 10 percent within one year after separation from service, even if there is no evidence of such disease during service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  If a chronic disease is noted during service (or within the applicable presumptive period under 38 C.F.R. § 3.307), subsequent manifestations of the same disease at any later date will be service connected, unless clearly attributable to intercurrent causes.  However, where a condition is noted during service (or within the applicable presumptive period) but is not chronic, service connection may be granted only where there is continuity of symptomatology after separation from service.  38 C.F.R. § 3.303(b).  

In addition, if a Veteran served in Vietnam during the period from January 9, 1962, to May 7, 1975, he or she will be presumed to have been exposed to herbicides during such service.  38 C.F.R. § 3.307(a)(6)(i)-(iii).  In this case, the Veteran did not serve in Vietnam but, rather, in Korea.  However, effective February 24, 2011, VA's regulations were amended to extend the presumption of herbicide exposure to certain Veterans who served in Korea for all claims that are received or pending on or after that date.  Specifically, a Veteran who had active service between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed to herbicides during such service.  38 C.F.R. § 3.307 (a)(6)(iv); see also 76 Fed. Reg. 4245 (January 25, 2011); M21-1MR, part IV, subpart ii, chapter 2, § C.10.p.

Further, if a Veteran was exposed to herbicides during active service and the provisions of 38 C.F.R. §§ 3.307(a)(6) are met, certain specified diseases, including Type II diabetes mellitus, will be presumed service-connected due to such exposure, even if there is no record of the disease during service.  38 C.F.R. § 3.309(e).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Here, the Veteran alleges that he was exposed to herbicides when he served near the DMZ in Korea from September 1964 to February 1965.  He reports that he was in the Company B, 13th, Quartermaster BN in Che-Ju Do, Korea, which is confirmed by his service records.  See, e.g., DD Form 214.  The Veteran states that he thinks he remembers foliage being sprayed around his base.  Additionally, he asserts that his duties as a mail carrier required him to travel to Seoul, Korea, and to make numerous trips to other units located near and inside the DMZ to distribute mail.  He claims that his travel in the DMZ shows that he was exposed to herbicides.  

The unit to which the Veteran was assigned is not found on the Department of Defense list of units that were exposed to herbicides in Korea.  See M21-1MR, Part IV, Subpart ii, Chapter 2, § C.10.p.  Contrary to the Veteran's contention, his travel to the DMZ does not establish exposure to herbicides, as the Department of Defense has indicated that no herbicides were used in the DMZ itself.  In regards to the Veteran's claimed travel to other areas near the DMZ, the AOJ requested evidence of exposure to herbicide from his service records, but no such evidence was located.  See Request for Information from National Personnel Records Center, completed October 2007.  Moreover, DOD has confirmed use of herbicides near the DMZ in Korea only from April 1968 through August 1971, as reflected in the recent regulatory amendment, which is several years after the Veteran served in Korea.  There is no evidence of herbicide use in Korea during an earlier time period.  

The Board notes that the Veteran is competent to testify to exposure to herbicides during service, as such issue is factual nature.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the Board finds the Veteran's testimony to this effect to be not credible and outweighed by the other evidence of record, as summarized above.  Accordingly, the evidence does not establish that the Veteran was exposed to herbicides in service.  As such, presumptive service connection for diabetes mellitus as due to herbicide exposure is not warranted.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The Board has also considered whether service connection is warranted on a presumptive basis for a chronic condition.  In this regard, the Veteran has asserted at several points that he has had diabetes mellitus since the time he was in service in Korea.  See letters dated in July 2007 & December 2007; January 2008 private treatment record.  However, there is no evidence of any treatment or diagnosis of diabetes mellitus in the Veteran's service treatment records, or within one year after his separation from service in December 1965.  Rather, the first documentation of any treatment or diagnosis of diabetes mellitus was many years after service.  

Specifically, a December 2007 private treatment record indicates that the Veteran has had diabetes mellitus, uncomplicated, type II, since 1992.  Evidence from the SSA indicates that the Veteran receives disability payments for a disability with an onset date in March 1998.  Similarly, a May 1999 letter from his private physician, Dr. Phelps, indicates that he was being treated for diabetes mellitus.  Further, based on a review of all evidence of record, including VA and private treatment records, SSA records, and numerous diagnostic tests, the November 2009 VA examiner opined that the approximate onset of such disability was in 1990.  

The Veteran is competent to report prior treatment for a condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, to the extent that the Veteran reports treatment prior to approximately 1990, the Board finds this testimony to be not credible, as it is inconsistent with the other evidence of record, as summarized above.  In addition, the Veteran is not competent to testify to a diagnosis or etiology of his diabetes mellitus, as the complex nature of the disease requires specialized knowledge, training, or experience as to this issue.  See id; see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Barr, 21 Vet. App. at 308.  

In summary, the weight of the evidence reflects that the Veteran developed diabetes mellitus more than 20 years after his discharge from service.  As such, service connection may not be granted on a presumptive basis for chronic disability.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Similarly, there is no continuity of symptomatology, so service connection may not be granted on that basis.  See 38 C.F.R. § 3.303(b); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (stating that the lapse of many years between separation from service and the first complaints or treatment for the claimed disorder may be considered in deciding a service connection claim).  

Additionally, there is no competent evidence associating the Veteran's diabetes mellitus to his military service, in the absence of herbicide exposure.  As noted above, although the Veteran claims that his current diabetes mellitus is due to military service, he is not competent to testify as to such fact due to the complex nature of his disability.  See Espiritu, 2 Vet. App. at 494-95; Barr, 21 Vet. App. at 308.  

In this regard, the November 2009 VA examiner opined that the Veteran's diabetes mellitus is less likely as not caused by or a result of his military service.  The examiner noted the Veteran's service in Korea and his claims of exposure as a mail truck driver.  The examiner stated that, "if" the Veteran was exposed to Agent Orange, then it is "possible" that such exposure contributed to the development of his diabetes mellitus.  He noted that the Veteran's development of Type II diabetes mellitus was "a bit early," and that there was no documented or reported trauma or illness to the pancreas "other than possible Agent Orange exposure."  The examiner did not otherwise link the Veteran's diabetes mellitus to service.

The Board forwarded the entire claims file to a VHA specialist for an opinion as to the etiology of the Veteran's diabetes mellitus.  In a January 2011 report, together with a May 2011 addendum report, the VHA noted the Veteran's claimed exposure to Agent Orange, as summarized above, as well as his prior treatment for diabetes mellitus and the results of pertinent laboratory and diagnostic tests.  The specialist opined that, "if the [Veteran] did not have any herbicide exposure during his service, it is unlikely that his type 2 diabetes mellitus was incurred or aggravated as a result of any incident, injury, or disease during service."  The specialist explained that the Veteran's course of diabetes is typical for Type II diabetes.  There was a diagnosis of dyslipidemia and hypertension at the same time, which was suggestive of insulin resistance and metabolic syndrome, as well as less than optimal blood glucose control for many years.  The specialist noted that it has been reported that Agent Orange might result in a diagnosis of Type 2 diabetes or aggravate the course of the disease.  The specialist further stated the Veteran's failure to respond to oral anti-diabetes agents after 7 years is a relatively rapid course for beta cell failure in Type 2 diabetes, but that it commonly happens, especially in the presence of poor glucose control, as shown by the Veteran's records.  Accordingly, the specialist stated that the key question is whether the Veteran had exposure to Agent Orange and, if the Veteran did have such exposure, then it would be likely that such exposure resulted in or aggravated the Type II diabetes.  However, as noted above, the specialist opined that the Veteran's diabetes mellitus is not otherwise related to service.

As discussed above, the weight of the evidence does not establish that the Veteran was exposed to herbicides, or Agent Orange, during military service.  Neither the VA examiner nor the VHA specialist opined that the Veteran's diabetes mellitus was incurred or aggravated as a result of service if he was not exposed to herbicides or Agent Orange, and the VHA specialist expressly opined that it was unlikely that such disability was related to service in the absence of such exposure.  These opinions were based on consideration of all lay and medical evidence of record.  As there is no competent evidence linking the Veteran's diabetes mellitus to military service, service connection may not be granted on a direct basis.  See 38 C.F.R. § 3.303. 

In conclusion, the preponderance of the evidence is against service connection claim for diabetes mellitus on a direct or presumptive basis, to include as due to herbicide exposure.  As such, the benefit of the doubt doctrine is inapplicable, and the Veteran's claim must be denied.  38 C.F.R. § 3.102.


ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


